DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 6/10/2021  are acknowledged. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered. The declaration filed 6/10/20210 is acknowledged. 
 
INFORMATION DISCLOSURE STATEMENT
2.       No new Information Disclosure Statement has been submitted for review.  

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW REJECTIONS 
Upon further review the following rejections have been applied.
Claim Rejections- 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7, 10, 12, 16, 20-21,  24-26 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hasilo et al. (U.S. Patent 10,034,963),  Proulx, .
Hasilo et al. disclose devices and methods for transplanting cells which may be comprised of polypropylene meshes (e.g., polypropylene knitted mesh) which are formed of monofilaments (e.g., fibers) which range in dimeter from 0.1 m to 0.3 mm. The thickness may be .3 mm, .18 mm, .13 mm or .2 mm (abstract and col. 11, lines 1-19). The device is implanted subcutaneously (claim 8, lines 43-45). Cell transplantation devices were used for implanting synergeic islet cells in Lewis rats for restoring normoglycemia. The devices were implanted subcutaneously (Examples-col. 16). The devices were checked to confirm that the transplanted islets were responsible for reversal of diabetes. The device includes a porous scaffold where cells are encapsulated in alginate (claims 1-2). The devices allow ingrowth of vascular tissue (vascularization) (abstract and Examples, Fig. 13B). By encouraging regulated growth of vascularized tissue into the device, the porous scaffold prevents encapsulation of the device with scar tissue. Ingrown tissues also stabilize the implant and prevent inadvertent movement of the device in situ (col. 6, lines 18-21). Claim 7 does not recite any additional structure other than the scaffold comprises pores. There was sufficient microvessel and tissue formation observed for all four mesh types at 2 week post implantation (col. 18, lines 16-21). The pore size of the scaffold material is selected to facilitate tissue incorporation and vascularization within the chamber of the porous 
Hasilo et al. disclose different thickness of the filaments but does not disclose the fibers are 10-50 µm thick. Proulx, tom “MEMS and Nanotechnology, Volume 2: Proceedings of the 2010 Annual Conference on Experimental and Applied Mechanics” Article: Wanasekara et al. "Investigation of the Young’s Modulus of Fibers in Electrospun PCL Scaffold using AFM and its Correlation to cell Attachment" 2011 (hereinafter Proulx) disclose that as fiber diameter increases, the Young’s modulus values decreases considerably from 1.9 Ga to 6000 mPa (see conclusions on page 161). The scaffold fibers thickness was 50-70 microns and that fibers with higher stiffness led to lower depth of cell seeding indicating that nanofibrous scaffolds offer larger resistance to cell movement as compared to microfibrous scaffold (see conclusion page 161). It would have been prima facie obvious to one of ordinary skill in prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Thus, the size of the scaffolds not only overlaps with the instant claims but is also recognized as a result effective variable where the Young’s modulus decreases with increasing diameter. The figures of Hasilo show a lid and base region as well as boxed configuration (Fig. 4 part 12 which includes section 26 and 24 which is construed as having a “lid and base region”. 
With regards to claim 4, the method of which the fibers are produced does not impart patentable weight to a product claim. The claims are limited to the structure implied by the composition, and thus the claim has been met. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe. Hasilo disclose “lid or base” regions (see Figures) and the pore sizes of the scaffold may be from 50 nm to 5 mm and are optimizable. 
Furthermore, Rondard et al. (WO 2011088365) (hereinafter Rondard et al.) disclose average pore sizes can be chosen and controlled to yield constructs that have 
It is believed that the modified Hasilo et al. Fig. 2 B shows “cube shaped” pores. While Hasilo et al. does not recite the term “cubic” Joo et al. (20150056471) (hereinafter Joo et al.) disclose using nanofibers for tissue regeneration matrices and that the pores and arrangement of the pores have any suitable shape which includes cubes (e.g., a three dimensional geometry with any number of flat surfaces and straight edges-cubic) (para 0070 and para 0078).
It would be within the purview of the skilled artisan to formulate the implant to any desired shape. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to formulate the pores of the scaffold in the desired shape which includes cubic pores. In view of the teachings, which disclose cubic pores, it would have been prima facie obvious to have the pores of said shape. Formulation of cubic pores shape is known in the art for scaffolds see Jabbari (US 2010/0327494) formulating scaffolds with  pore geometry where the pores have a cubic pore geometry (claims 1 and 9).  




RESPONSE TO ARGUMENTS
5.	Applicants argue that the prior art does not suggest cube shape for the pores. 
In response, the Examiner respectfully submits the Fig 2.B of Hasilo depicts a shape construed as cubed having length width and height (as in Fib 2B). Applicants acknowledged that Joo et al. disclose mesopores having ordered pores with diameter between 2 and 50 nm however, the geometric shapes mostly relate to the arrangements of the pores and not to the pores themselves. 
This is not found persuasive because Joo distinguishes the “cube type structure” from the mesopores in that para 0107 discloses cubic-type structures. Paragraph 0070 explicitly states that “in some embodiments the pores (e.g., mesopores) are ordered in a cubic type morphology. Since nanofibers having pores of any shape and methods for making nanofibers with pores of any shape are described here, in some embodiments, the characteristic dimension can be other than a diameter. Exemplary characteristic dimensions include the width, thickness, or length of the pore. The characteristic distance can also be the longest distance passing through the center of the pore or the shortest distance passing through the center of the pore. The characteristic dimension can be any suitable measurement represented in units of length. The references further states “the pores and arrangement of the pores have any suitable shape”. Exemplary shapes include cubes (para 0070). Thus, cubic shape is contemplated for the pore not just the arrangement. 
In response to the declaration and the design choice of the pores, the prior art recognizes having cubic pores. Furthermore, The reason or motivation to modify the In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). The Examiner maintains the position that in view of the teachings, which disclose cubic pores, it would have been prima facie obvious to have the pores of said shape. Formulation of cubic pore shape is further  known in the art see Jabbari (US 2010/0327494) formulating scaffolds with  pore geometry where the pores have a cubic pore geometry (claims 1 and 9).  Whether or not the Applicant deliberately had chosen cubic pores does not negate the teachings of the prior art which show cubic pores and that one of ordinary skill in the art would realize the shape of pores can be selected such that they are cubic. 




CORRESPONDENCE
6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner Art Unit 1615